DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 7, 9, 12, 17, and 19 is/are rejected under 35 U.S.C. 102a(2) as being anticipated by Yang et al. (US 2022/0078864).
Referring to Claim 1, Yang teaches a method for establishing a short-range radio link between a first device (see TWS earbuds in fig. 2) and a second device (see mobile phone in fig. 2), the method comprising:
providing a charging unit configured to charge a hearing device (see charging box in fig. 2 with earbuds shown inside);
mediating an establishment of the short-range radio link by transmitting with the charging unit pairing data of the first device (see paragraph 59 and S102 of fig. 1 which shows the terminal, or mobile device, acquiring pairing information transmitted from the charging box) for establishing the short-range radio link to the second device (see paragraph 57 which shows that the connection between the charging box and mobile device being a wireless connection); and
pairing the second device with the first device to establish the short-range radio link (see paragraph 59 which shows the terminal, or mobile device, paired and connected with the wireless earbuds).
Referring to Claim 2, Yang also teaches the short-range link as a Bluetooth connection (see paragraph 57 which shows Bluetooth connection between devices).
Referring to Claim 3, Yang also teaches the first device as the hearing device (see TWS earbuds in fig. 2) and the second device as a mobile terminal device (see mobile phone in fig. 2).
	Referring to Claim 5, Yang also teaches transmitting the pairing data from the charging unit to the second device outside a transmission frequency range of the short-range radio link (see paragraph 57 which shows transmission by USB cable which is outside the short range frequency range).
	Referring to Claim 7, Yang also teaches detecting with the charging unit a proximity of the second device to the charging unit (see paragraph 57 which shows that connection by USB cable detects the proximity of mobile device to charging box) and then transmitting the pairing data to the second device (see paragraph 59 and S102 of fig. 1 which shows the terminal, or mobile device, acquiring pairing information transmitted from the charging box).
Referring to Claim 9, Yang also teaches transmitting the pairing data from the charging unit to the second device when the first device is connected to the charging unit and a switch of the charging unit is additionally actuated (see paragraph 91 which shows an automatic pairing process starting after two earbuds are placed in the charging box and a USB connections is made between box and mobile device noting that the automatic connection establishment as a result of a USB connection as described in paragraph 77 is known in the art to involve the actuation of a switch). 
	Referring to Claim 12, Yang also teaches if the first device is not connected to the charging unit, transmitting pairing data to the second device as soon as the charging unit detects a proximity of the second device to the charging unit (see paragraph 59 and S102 of fig. 1 which shows the terminal, or mobile device, acquiring pairing information transmitted from the charging box and paragraph 57 which shows that connection by USB cable detects the proximity of mobile device to charging box regardless of whether or not the earbuds are inside box). 
	Referring to Claim 17, Yang teaches a hearing device, configured as the first device in the method for connecting the hearing device to a second device (see paragraph 59 which shows the terminal, or mobile device, paired and connected with  wireless earbuds).
	Referring to Claim 19, Yang teaches a charging unit configured to carry out the method (see charging box in fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 10, 11, and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Boozer et al. (US 11,172,101).
Referring to Claim 4, Yang does not teach the second device as a smartphone. Boozer teaches the second device as a smartphone (see col. 6, lines 64-67 which shows companion device as a smartphone). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Boozer to the device of Yang in order to increase the capabilities of hands free hearing devices.
Referring to Claim 10, Boozer teaches the charging unit comprises a holder and the first device is connected to the charging unit by inserting the first device into the holder (see col. 4, lines 49-67 which shows detection of proper placement of earbuds into cavities of case), and wherein the switch is arranged in the holder and configured for activation by inserting the first device into the holder or by removing the first device from the holder (see col. 4, lines 49-67 which shows earbuds insertable and removable from case and col. 18, lines 12-15 which shows the switching circuitry). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Boozer to the device of Yang in order to better keep the earbuds with sufficient battery power for a longer period of time.
Referring to Claim 11, Boozer teaches providing the charging unit with a holder and a cover, and selectively connecting the first device to the charging unit by inserting the first device into the holder (see col. 18, lines 38-42 which shows charging of earbuds when placed in case);
selectively folding open or closing the cover for removing the first device from the holder or for inserting the first device into the holder (see col. 20, line 64 to col. 21, line 17 which shows opening and closing of the case); and
transmitting the pairing data from the charging unit to the second device when the cover is being opened or being closed (see col. 20, line 64 to col. 21, line 17 which shows a pairing sequence initiated according to a reading from a lid sensor). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Boozer to the device of Yang in order to increase user convenience by automatically pairing devices again when opening case.
Referring to Claim 13, Yang teaches receiving with the charging unit the pairing data of the first device from the first device via an additional link between the charging unit and the first device (see paragraph 26 which shows earbuds sending pairing information to charging box). Boozer teaches a short-range radio link between charging case and earbuds (see col. 20, lines 48-51 which shows wireless connection between case and headphones). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Boozer to the device of Yang in order to provide a more reliable exchange of pairing information between devices.
Referring to Claim 14, Boozer also teaches the additional short-range radio link as an additional Bluetooth connection (see col. 20, lines 22-24 which shows Bluetooth connection).
Referring to Claim 15, Yang also teaches detecting with the charging unit a connection of the first device by proximity detection (see paragraph 25 which shows the proximity detection as the detecting of the earbuds in the box) and subsequently establishing a short range link between the charging unit and the first device, for an automatic transmission of the pairing data to the charging unit (see paragraph 26 which shows earbuds sending pairing information to charging box). Boozer teaches a short-range radio link between charging case and earbuds (see col. 20, lines 48-51 which shows wireless connection between case and headphones). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Boozer to the device of Yang in order to provide a more reliable exchange of pairing information between devices.
Referring to Claim 16, Yang does not teach a third device. Boozer teaches an additional short-range radio link between the first device and a third device (see smart watch 1015 of fig. 10 as the third device), and transmitting the pairing data from the second device directly to the third device (see direct connection between mobile phone 1030 and smart watch 1015 in fig. 10). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Boozer to the device of Yang in order to provide a user of hands free hearing devices more and easier accessible options.

Claim(s) 6, 8, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Muhs et al. (US 2014/0327320).
Referring to Claim 6, Yang teaches the charging unit having an N-Mark in which the pairing data of the first device is stored (see paragraphs 37 and 38 which show the charging box having a memory and N-Mark defined in the specification is defined as a memory). Yang does not teach transmitting pairing data OOB by near-field communication. Muhs teaches transmitting pairing data OOB (see paragraph 128 which shows out of band communications) by near-field communication (see paragraph 91 which shows near field communications and paragraph 137 which shows pairing procedures applied). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Muhs to the device of Yang in order to provide a more reliable pairing procedure.
Referring to Claim 8, Muhs also teaches detecting proximity by near-field communication (see claim 17 which shows detecting an article relative to a source by proximity sensors and paragraph 91 which shows near field communications). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Muhs to the device of Yang in order to provide a more reliable pairing procedure.
Referring to Claim 18, Muhs also teaches a hearing aid (see paragraph 172 which shows hearing aids used with charging box). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Muhs to the device of Yang in order to provide more user friendliness to the hearing impaired.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE YUN whose telephone number is (571)272-7860. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 5712727867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENE YUN/Primary Examiner, Art Unit 2648